Citation Nr: 0126822	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether severance of service connection for a gunshot 
wound to the left buttock was proper.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable evaluation for a 
gunshot wound to the left buttock.  

4.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active duty from November 1967 until November 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 1996 the RO denied a claim for service connection 
for skin rash and moles secondary to Agent Orange.  The RO 
notified the veteran of that decision by letter dated 
December 4, 1996; the veteran did not appeal.  38 C.F.R. 
§ 20.302 (2001).

In February 1998 the veteran filed a claim for a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (2001), 
and temporary total convalescence rating under the provisions 
of 38 C.F.R. § 4.30 (2001).  As these claims have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  

In April 1999 the RO denied a claim for service connection 
for neck, back and shoulder disabilities.  The RO notified 
the veteran of that decision by letter dated April 29, 2000; 
the veteran did not timely appeal.  38 C.F.R. § 20.302 
(2001).  


FINDINGS OF FACT

1.  In a July 1997 administrative decision the RO found that 
the gunshot wound to the left buttock incurred on October 9, 
1968, was the result of willful misconduct, and not incurred 
in the line of duty.  

2.  In July 1998 the RO found that the April 1993 rating 
decision wherein it granted service connection for the 
gunshot wound to the left buttock contained clear and 
unmistakable error (CUE), and severed service connection for 
that disability, effective October 1, 1998.  

3.  The evidence does not clearly and unmistakably show that 
the gunshot wound to the left buttock was proximately due to 
the veteran's own willful misconduct.

4.  PTSD has caused occupational and social impairment with 
deficiencies in most areas due to such symptoms, and an 
inability to establish and maintain effective relationships, 
but does not cause total occupational and social impairment, 
due to such symptoms.

5.  The gunshot wound of the left buttock is manifested by a 
through and through gunshot wound to Muscle Group XVII with 
no more than moderate muscle damage or tender and painful 
scarring on objective demonstration, or evidence that the 
scars are poorly nourished with repeated ulceration.  

6.  The veteran has a high school education and two years of 
college experience; his past work experience includes 
positions as a railroad brake operator and a cook.  

7.  The probative evidence shows that the veteran's service-
connected PTSD does preclude him from obtaining and 
maintaining all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision wherein the RO awarded 
service connection for a gunshot wound to the left buttock 
was not clearly and unmistakably erroneous; entitlement to 
service connection is restored.  38 C.F.R. §§ 3.1(n), 
3.105(d), 3.301 (2001).  

2.  The criteria for an initial evaluation of 70 percent for 
PTSD, but no greater, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code 9411 (2001).  

3.  The criteria for an initial 20 percent evaluation for a 
gunshot wound to the left buttock, but no greater, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.73, 4.118, Diagnostic Codes 5251, 5252, 5317, 7804 
(2001).  

4.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran sustained a 
gunshot wound to the left buttock on October 9, 1968.  The 
clinical cover sheet indicates that a fellow soldier 
accidentally shot him.  The records show that there was no 
artery, nerve, or bone involvement.  The wound was debrided 
and he was transferred from that medical facility.  

The veteran filed his application for service connection for 
residuals of a gunshot wound to the left buttock in October 
1992.  He reported no post-service treatment for residuals of 
the gunshot wound.  

The veteran underwent a VA examination in November 1992.  He 
reported that he incurred the gunshot wound to the left 
buttock during combat in Vietnam, for which he was 
hospitalized for two months.  He stated that he did not have 
pain symptoms until one and one-half years earlier.  He 
stated that he had left hip pain and he could not sit for 
long periods of time.  He also stated that he could not stand 
for long periods due to left hip pain and stiffness.  

Examination showed a three-inch long gunshot wound with a 
scar one-half inch wide over the left lateral gluteal region.  
The exit wound on the gluteal fold on the left hip below the 
coccyx region measured two inches long and was situated on 
the left gluteus region.  There was no wasting of the muscles 
of the left gluteal region and the left quadriceps muscles 
were normal.  Examination of the left hip showed left hip 
flexion limited to 45 degrees due to pain and stiffness.  

There were no changes in muscle tone.  The reflexes, tone and 
sensation were normal.  The remaining lower and upper 
extremities were normal.  Gait was also within normal limits.  
The impression was gunshot wound to the left gluteal region 
with limited hip flexion and pain and arthralgia of the left 
hip.  The examiner referred the veteran for diagnostic 
studies.  X-ray examination of the left hip and pelvis showed 
no bone or joint abnormality.  Electromyography (EMG) and 
nerve conduction velocity (NCV) studies of both lower 
extremities and related paraspinals did not reveal any 
abnormal findings.  

The RO granted service connection for a gunshot wound to the 
left buttock in an April 1993 rating decision.  The RO 
assigned a noncompensable rating, effective October 13, 1992.  
The veteran appealed that rating decision.  

In July 1995 the Board remanded the case to the RO for 
further development.  The veteran had contended that he 
received VA outpatient treatment for residuals of his gunshot 
wound.  

The records obtained from the VA Medical Center show the 
veteran was hospitalized from September to November 1992 for 
drug dependence.  He provided a fifteen-year history of 
cocaine use and daily use of marijuana.  

The veteran feared having legal problems because of his drug 
habit, and he stated he was unable to maintain employment due 
to these problems.  He underwent a mental status examination 
and a physical examination.  During the hospitalization a 
surgery consult was obtained secondary to an abscess of the 
buttock.  He was treated with sitz baths and medication.  The 
examiner concluded that the veteran was able to work.  

The outpatient treatment records obtained are dated from 
November 1992 to April 1996.  Many of these records show 
treatment for conditions not at issue on appeal.  In November 
1992 the diagnosis included cocaine abuse and possible PTSD.  
In February 1993 the veteran complained of pain in the coccyx 
area, especially in cold weather.  He related the history of 
the gunshot wound.  Examination was normal and the diagnosis 
was scar tissue in the anal area due to an old gunshot wound 
with pain at times.  The veteran was provided medication and 
ointment.  He was seen again in June 1993 for buttock pain.  
Although the examiner indicated that the veteran had an 
abscess that was diagnosed as a boil, this was shown on the 
right buttock and not the left.  This was excised.  

In August 1996 the RO received the line of duty records 
regarding the 1968 gunshot wound.  This included statements 
from the veteran and the two soldiers present.  The veteran 
stated that they were sitting outside their hooch shooting 
soap rounds.  He jokingly pointed his weapon at one of the 
soldiers (LD(initials)) but then put the weapon down.  He 
stated that he was then standing looking out at the swamp not 
paying attention to LD, when he heard a shot and learned he 
had been shot when he got up and noticed blood dripping down 
his leg.  He stated that he did not know where LD had gotten 
the weapon.  LD's testimony was consistent with the veteran 
except that LD stated he had run away when the veteran 
pointed the weapon, and picked up the third soldier's 
(MT(initials)) weapon, pointed it at the veteran and the 
weapon fired.  LD stated that he did not know that MT's 
weapon was loaded.  MT's testimony was consistent with LD's 
testimony.  MT stated that he had been on guard duty the 
previous evening, and had forgotten to clear his weapon that 
evening.  He also stated that the duty officer did not check 
his weapon when he came off guard duty.  

The investigating officer included essentially the same facts 
in the investigation report.  The report states that standard 
operating procedure for weapons safety, which was posted, 
required that weapons be locked or otherwise secured unless 
under the immediate control of the person responsible.  It 
also required that at no time would ammunition be loaded into 
a weapon unless a soldier were ordered to do so.  The report 
states "[a]t the time of the accidental shooting of [the 
veteran], there was no unit procedure for clearing of weapons 
after personnel had completed guard duty.  This has now been 
corrected so that all persons completing guard duty are 
required to clear their weapons in the presence of the Duty 
NCO."  

The investigating officer noted that the unit's policy of 
locking weapons in wall lockers when not in the immediate 
control of the individual precluded the duty officer from 
checking all weapons.  Based on the above facts and 
statements the investigating officer found that all three 
soldiers had violated the standard operating procedure for 
weapons safety in such a manner as to evidence a wanton and 
reckless disregard for safety.  The investigating officer 
also found that supervisory personnel were not negligent in 
the performance of their duties.  The investigating officer 
concluded that the injury was not incurred in the line of 
duty and was the result of willful misconduct.  This action 
was approved in March 1969.  

The veteran underwent a VA examination in May 1997.  He 
related a history of his injury.  He stated that the wound 
healed well, but that he had a lack of sensation and when he 
scratched the area, it bled.  He stated that steroid ointment 
helped his symptoms.  On physical examination the physician 
noted that the muscle penetrated was the gluteus maximus.  
There was no tissue loss on comparison.  The lateral scar in 
the left mid-buttock measured 5 centimeters by one centimeter 
at the entrance wound.  The exit wound at the midline of the 
left mid-buttock measured 3 centimeters by six millimeters.  
There were no adhesions, no damage to tendons and no damage 
to bones, joints, or nerves.  Strength was adequate and there 
was no evidence of pain or muscle hernia.  The diagnosis was 
gunshot wound of the left buttock that was well healed and 
pruritic.  There was no excoriation at that time.  The 
physician opined that the scars could be insensitive and 
pruritic.  


In a July 1997 administrative decision the RO found that the 
gunshot wound to the left buttock incurred on October 9, 1968 
was the result of willful misconduct and not incurred in the 
line of duty.  

In July 1997 the RO proposed to sever service connection for 
that disability because the injury was not incurred in the 
line of duty, and was due to the veteran's own willful 
misconduct.  

In January 1998 the veteran filed his claim for service 
connection for PTSD.  

In July 1998 the RO found that the April 1993 rating decision 
wherein it granted service connection for the gunshot wound 
to the left buttock contained CUE, and severed service 
connection for that disability, effective October 1, 1998.  

Subsequently, the RO obtained VA outpatient treatment records 
that are dated from September 1997 to August 1998.  These 
records show treatment for conditions not at issue on appeal.  
In September 1997 the veteran was admitted to the substance 
abuse rehabilitation program.  He reported that he had 
fourteen years of education.  His longest and last employment 
was three years as a brakeman for the railroad.  He was 
divorced and lived alone with his sexual partner.   In 
November 1997 he was screened for the PTSD program and 
accepted.  This began in January 1998.  He attended group 
therapy on a regular basis.  He underwent a mental status 
examination in January 1998.  The diagnosis was PTSD, alcohol 
abuse in remission, cocaine dependence in remission and 
cannabis abuse recovering.  

The examiner described the veteran's stressors as moderate 
and provided a Global Assessment of Functioning (GAF) score 
of 55 currently, and over the previous year.  During a 
complete physical and psychiatric examination later that 
month, there were no complaints or findings of residuals 
associated with the gunshot wound to the left buttock.  The 
impression included mood disorder with polysubstance abuse 
versus PTSD, cocaine dependence in remission and episodic 
marijuana dependence.  

The examiner described the veteran's stressors as moderate 
and provided a GAF score of 40-to-50 currently, and over the 
previous year.  These records show he attended PTSD group 
therapy and anger management group therapy periodically 
through August 1998.  

The veteran underwent a VA mental health examination in 
October 1998.  The physician stated that he had been 
diagnosed with PTSD, which was related to his combat zone 
experiences in Vietnam.  He related current symptoms that he 
was experiencing at that time.  The physician stated that all 
of his symptoms had affected his ability to obtain and 
maintain gainful employment.  The diagnosis was chronic, 
severe PTSD and self-medicating emotional distress with 
alcohol and other drugs, which was in remission.  

The physician described the stressors as severe.  The 
physician stated that he was completely disabled at that time 
with the assessment that he was totally unable to maintain 
gainful employment, and the expected prognosis was that the 
disability due to PTSD symptoms was permanent.  The physician 
provided a GAF score of 50 currently and over the previous 
year.  

The RO granted service connection for PTSD in a November 1998 
rating decision.  The RO assigned a 30 percent rating, 
effective January 20, 1998.  The veteran appealed that rating 
action.  

Subsequently, the RO obtained VA outpatient treatment records 
that are dated from September to November 1998.  These 
records show treatment for conditions not at issue on appeal.  
These records also show the veteran attended ongoing 
individual and group PTSD therapy and anger management group 
therapy.  

In March 1999 the RO received a copy of a Social Security 
Administration (SSA) decision finding that the veteran was 
disabled beginning on January 5, 1998.  The decision was 
based on the VA medical records cited above.  He was 
considered disabled based primarily on PTSD in combination 
with arthritis, which prevented him from performing his past 
relevant work as a cook.  



In May 1999 the RO obtained VA outpatient treatment records 
that are dated from November 1998 to April 1999.  These 
records show treatment for conditions not at issue on appeal.  
These records also show the veteran attended ongoing 
individual PTSD therapy and anger management group therapy.  

The veteran underwent a VA PTSD examination in June 1999.  He 
related symptoms that he was experiencing at that time.  The 
examiner conducted a mental status examination and reported 
the objective findings.  The diagnosis was chronic, severe 
PTSD.  The examiner described the stressors as total social 
isolation and unemployment.  The examiner provided a GAF 
score of 50 as showing severe social occupational impairment 
due to PTSD.  The examiner explained that this shows that the 
veteran could not establish or maintain effective social and 
occupational relationships or handle stressful circumstances 
due to his service-connected PTSD.  

The RO increased the PTSD evaluation to 50 percent, effective 
March 15, 1999 in a July 1999 rating decision.  The RO later 
granted an earlier effective date of January 20, 1998 in a 
June 2001 rating decision.  

The veteran underwent a VA general medical examination in 
September 1999.  He related a history of the inservice 
gunshot wound.  He reported that he is mostly sedentary at 
home because of arthritis problems.  Examination of the 
gluteal region disclosed a well healed two-inch gunshot wound 
scar on the lateral aspect.  There was a one-inch exit scar 
on the medial aspect of the left gluteus.  The scars were 
well healed without tenderness and no other complications.  
The diagnosis was gunshot wound to the left gluteal region 
with the scars well healed with no complications and no 
sequelae.  

In his August 2000 Substantive Appeal the veteran claimed 
that he was unemployable.  In September 2000 the veteran 
filed his application for TDIU.  



Subsequently, the RO obtained VA outpatient treatment records 
that are dated from May 1999 to September 1999.  These 
records show treatment for conditions not at issue on appeal.  
These records also show the veteran attended ongoing 
individual PTSD therapy and anger management group therapy.  

In August 2000 he reported having increased intrusive 
thoughts about Vietnam.  He was concerned also about the 
decision to take him off medications.  The impression was 
PTSD with moderate depression.  The examiner described the 
stressors as severe dysfunction in occupational and social 
functioning.  The examiner provided a GAF score of 51, which 
the examiner stated was a decrease in the last month.  


Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board finds that the duty to notify and the duty assist 
have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The veteran was given further notice of what was 
required to substantiate his claims in the Statements of the 
Case (SOC) and in the subsequent Supplemental Statements of 
the Case (SSOC).  That is, he was provided with notice of the 
laws and regulations pertaining to severance of service 
connection, increased ratings and a TDIU, as well as a 
rationale explaining why his claims were denied.  These 
decisions also provided the veteran with notice of his 
appellate rights.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained; in fact, it appears that all evidence 
identified by him relative to these claims has been obtained 
and associated with the claims folder.  

Service medical and personnel records were obtained and 
associated with the claims folder, and VA and SSA records 
have been obtained as well.  The veteran has also testified 
at a personal hearing and that transcript has been associated 
with the claims file.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

With respect to his claims for increased ratings and a TDIU, 
the Board finds that a remand to schedule VA examinations or 
to obtain VA medical opinions is not required to decide the 
claims.  First, the evidence already includes VA examination 
reports that fully address the veteran's service-connected 
disabilities and the issue of a TDIU.  Second, the issue of a 
TDIU is being decided in the veteran's favor, and he did not 
testify or otherwise claim that his service-connected 
disabilities have materially worsened since the time of the 
most recent VA examinations.  A remand for additional 
development would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Severance of Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§§ 3.1(m), 3.301(a) (2001).  

For the purpose of determining entitlement to service 
connection in this case, the definition in 38 C.F.R. § 3.1(n) 
applies.  38 C.F.R. § 3.301(c) (2001).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  Further, willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Moreover, 
willful misconduct will not be determinative unless it is the 
proximate cause of the injury, disease or death.  38 C.F.R. § 
3.1(n) (2001).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2001); see Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); see also Graves v. Brown, 6 
Vet. App. 166, 170-71 (1994).  

Specifically, when severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
veteran will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

There is a three-pronged test to determine whether "clear and 
unmistakable error" was present under 38 C.F.R. § 3.105(a) in 
a prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  

However, it has been held that although the same standards 
apply in a determination of CUE in a final decision under 
38 C.F.R. § 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that 
which was before the RO in making its initial service 
connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 
(1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

A valid showing of CUE requires some degree of specificity as 
to what the error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  


Analysis

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
July 1997 wherein the RO proposed severance of service 
connection for a gunshot wound to the left buttock, set forth 
all material facts and reasons for the proposed severance.  
The veteran was notified of the decision in a subsequent 
letter and a copy of the rating decision was provided with 
the notification letter.  He was provided an appropriate 
opportunity to present additional evidence and appear at a 
hearing.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.  

As previously stated, the burden is on the Secretary to show 
that the April 1993 rating decision wherein the RO granted 
service connection for the gunshot wound to the left buttock 
was clearly and unmistakably erroneous.  If it is established 
that the veteran's injury was not incurred in the line of 
duty, then the April 1993 grant of service connection would 
be CUE based on the applicable regulations.  This necessarily 
turns on the question whether the veteran's injury was due to 
his own willful misconduct.  

At the time the RO granted service connection for a gunshot 
wound to the left buttock in the April 1993 rating decision, 
the evidence included the service medical records and the 
November 1992 VA examination report.  The service medical 
records show the veteran sustained a gunshot wound to the 
left buttock on October 9, 1968.  The clinical cover sheet 
indicates that a fellow soldier accidentally shot him.  
Although the veteran provided an inaccurate history as to how 
he sustained the gunshot wound during the November 1992 VA 
examination, that examination established that he had current 
residuals of the gunshot wound.  

The July 1998 severance of service connection for that 
disability, effective October 1, 1998, was based on the July 
1997 administrative decision, which found that the gunshot 
wound to the left buttock was the result of willful 
misconduct and not incurred in the line of duty.  

The RO determined that the failure to obtain the correct 
facts and circumstances regarding the injury constituted CUE.  
The RO reasoned that, since the service department determined 
that the veteran displayed a wanton and reckless disregard 
for safety, the evidence clearly and unmistakably showed that 
the injury was due to willful misconduct and could not have 
been incurred in the line of duty.  

In this case, not all the correct facts, as they were known 
at the time, were before the RO at the time of the April 1993 
rating decision.  The fact that the veteran was accidentally 
shot by a fellow soldier was known at the time of the 
decision awarding service connection.  However, the 
circumstances behind the shooting and the service 
department's determination that the injury was not incurred 
in the line of duty were not before the RO at that time.  The 
RO received the line of duty records regarding the 1968 
gunshot wound in August 1996.  

In addition, had this evidence been before the RO and 
established that the injury was due to the veteran's willful 
misconduct, then the statutory or regulatory provisions 
extant at the time would have been incorrectly applied 
because service connection precludes those injuries not 
incurred in the line of duty.  

Although the service department determined that the injury 
was not incurred in the line of duty due to willful 
misconduct, that decision is not binding on VA.  A service 
department's finding is only binding when it is determined 
that an injury was not due to misconduct and that decision is 
not patently inconsistent with the facts and the requirements 
of laws administered by VA.  Consequently, the pivotal issue 
is whether the veteran engaged in willful misconduct and this 
was the proximate cause of his injury.  


The line of duty records show the veteran did, in fact, 
violate his unit's standard operating procedure for weapons 
safety.  The evidence establishes that the procedure was 
posted and required that weapons be locked or otherwise 
secured, unless under the immediate control of the person 
responsible.  It also required that at no time would 
ammunition be loaded into a weapon unless a soldier were 
ordered to do so.  The veteran's statement and the testimony 
of the two soldiers establish that their weapons were not 
locked or otherwise secured at the time of the injury.  

The weapons were also not necessarily under their immediate 
control at the time of the injury since LD was able to obtain 
MT's weapon.  They also violated standard operating procedure 
by loading weapons with soap rounds without orders to do so.  

The veteran also displayed deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences when he jokingly pointed his 
loaded weapon at LD  This evidence establishes that he 
engaged in willful misconduct.  In fact, all three soldiers 
violated the standard operating procedure for weapons safety 
in such a manner as to evidence a wanton and reckless 
disregard for safety.  

In this case, however, the veteran's willful misconduct was 
not the proximate cause of his injury.  The proximate cause 
of his injury, i.e., having been shot with an M-14 round, is 
too far removed from his own individual behavior.  

The evidence shows that MT had chambered a live round the 
night before while on guard duty and had forgotten to clear 
his weapon that evening.  MT also stated that the duty 
officer did not check his weapon when he came off guard duty.  
Had these weapon safety procedures been followed, MT's weapon 
would not have been loaded at the time of the veteran's 
injury.  

In fact, the investigating officer stated: "[a]t the time of 
the accidental shooting of [the veteran], there was no unit 
procedure for clearing of weapons after personnel had 
completed guard duty.  This has now been corrected so that 
all persons completing guard duty are required to clear their 
weapons in the presence of the Duty NCO."  


The investigating officer's conclusion that unit policy 
precluded the duty officer from checking all weapons is 
inaccurate since MT's weapon was neither locked in a wall 
locker nor in MT's immediate control at the time of the 
injury.  

Finally, the evidence shows that, although the veteran 
pointed his weapon at LD, this was not the proximate cause of 
the veteran's injury because it was done in a joking manner, 
and the veteran had placed the weapon down prior to LD 
picking up MT's weapon.  

The direct proximate cause of the veteran's injury was the 
behavior of LD who pointed a loaded weapon at the veteran, 
which clearly violated the standard operating procedure for 
weapons safety in such a manner as to evidence a wanton and 
reckless disregard for safety.  

This was also preceded by MT's violation of the standard 
operating procedure for weapons safety by failing to 
unchamber the round from his weapon following guard duty, and 
by failing to have his weapon under his immediate control at 
the time of the veteran's injury.  

The evidence does not mandate the conclusion that the gunshot 
wound to the left buttock was proximately due to the 
veteran's own willful misconduct.  Therefore, it is debatable 
whether having the line of duty records at the time of the 
April 1993 rating decision would have manifestly changed the 
outcome.  The evidence does not clearly and unmistakably show 
that the injury was due to the veteran's willful misconduct, 
and therefore, not incurred in the line of duty.  

The Board concludes that the April 1993 rating decision 
awarding service connection for a gunshot wound to the left 
buttock was not clearly and unmistakably erroneous; 
therefore, entitlement to service connection is restored.  38 
C.F.R. §§ 3.1(n), 3.105(d), 3.301 (2001).


Increased Ratings and TDIU

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. 4.41 (2001).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed his claim for service connection 
for PTSD in January 1998, which post dates the change in the 
regulation.  Therefore, only the current rating provisions 
for psychiatric impairment are applicable to his claim.  

In accordance with the VA Schedule of Ratings for Mental 
Disorders, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 70 percent evaluation is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  


A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised during the pendency of this appeal.  62 Fed. 
Reg. 30235 (June 3, 1997) (effective July 3, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In this case, the revised schedule addressing muscle injuries 
and gunshot wounds was not promulgated to substantively 
change the criteria, but rather "to update this portion of 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5317, reveal no changes in the 
evaluation granted for the classifications of disability from 
muscle injuries (slight, moderate, moderately severe, and 
severe).  

Diagnostic Code 5317 provides evaluations for disability of 
muscle group XVII: the extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying the pelvis upon 
the head of femur and condyles of the femur on the tibia (1).  
The pelvic girdle group 2 includes: (1) Gluteus maximus; 
(2) gluteus medius; (3) gluteus minimus (1) sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae femoris.  38§ C.F.R. 
§ 4.73, Diagnostic Code 5317.  This diagnostic code provides 
a zero percent evaluation for slight muscle injury, a 20 
percent evaluation for moderate, a 40 percent evaluation for 
moderately severe muscle injury, and a 50 percent evaluation 
for severe muscle injury.  38 C.F.R. 4.73, Diagnostic Code 
5317 (2001); 38 C.F.R. § 4.73, Diagnostic Code 5317 (1996).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.  

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.

A record of cardinal symptoms, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.  Objective findings 
should include entrance and exit scars indicating a track of 
a missile through one or more muscle groups.  Objective 
findings should also include indications on palpation of loss 
of deep fascia, moderate loss of muscle substance, or normal 
firm resistance of muscles compared to a sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of moderately severe loss.  38 
C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  



Objective findings may include a ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).  

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
62 Fed. Reg. 30237-30240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.



The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:



Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; and, (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).  

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2001).  The Board also 
notes that in DeLuca v. Brown, 2 Vet. App. 202, 206 (1995), 
the Court held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  




The Rating Schedule also provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804.  A 10 percent evaluation is also provided for 
superficial scars that are poorly nourished, with repeated 
ulceration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803.  
Other scars are rated on the basis of limitation of function 
of part affected.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805.

Impairment associated with the veteran's service-connected 
disabilities may be rated separately unless it constitutes 
the same disability or the same manifestation.  The 
provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In order to establish entitlement to a TDIU, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A 
claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2001).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2001).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the service-connected disability on 
the ability to keep and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2001).  The question in a TDIU case is whether the veteran 
is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


PTSD

As noted above, the veteran's case involves an appeal as to 
the initial rating assigned for PTSD.  Fenderson, 12 Vet. 
App. at 126.  In the case at hand, the Board finds that 
staged ratings are not appropriate, as the probative evidence 
demonstrates that an initial rating in excess of 70 percent 
is not warranted for PTSD.  

The probative evidence of record consists of the VA 
outpatient treatment records and the compensation 
examinations in October 1998 and June 1999.  The findings 
reported in these medical records and during these 
examinations have generally been consistent in the overall 
assessment of impairment due to PTSD.  

The VA outpatient treatment records show the veteran has 
regularly attended individual and group therapy as well anger 
management group therapy for his PTSD symptoms since 
completing the substance abuse rehabilitation program in 
January 1998.  These records show that he consistently and 
regularly participated in therapy discussions.  These records 
also show that although the veteran was divorced, he lived 
with his sexual partner.  

The veteran also testified that he does maintain a 
relationship with his children when they come to town.  
Transcript, p. 9 (Aug. 2001).  However, these records show 
the veteran was unable to maintain other effective social 
relationships due to isolation, homicidal ideation and 
impaired impulse control.  

After undergoing a mental status examination in January 1998, 
the examiner described the veteran's stressors as moderate 
and provided a GAF score of 55 currently and over the 
previous year.  While the examiner provided a GAF score of 
40-to-50 currently and over the previous year later that 
month, the examiner again described the veteran's stressors 
as moderate.  

During the VA mental health examination in October 1998 the 
veteran reported having recurrent intrusive thoughts and 
nightmares, but stated that his symptoms had improved with 
his current medications.  He continued to have suicidal 
thoughts and anger outbursts.  The physician described his 
stressors as severe and provided a GAF score of 50 currently 
and over the previous year.  In fact, this physician 
concluded that he was totally unable to maintain gainful 
employment and that he had markedly diminished participation 
in social activities.  

During the VA PTSD examination in June 1999, the examiner 
described the veteran's stressors as total social isolation 
and unemployment.  The examiner provided a GAF score of 50 as 
showing severe social occupational impairment due to PTSD.  
The examiner explained that this shows that the veteran could 
not establish or maintain effective social and occupational 
relationships or handle stressful circumstances due to his 
service-connected PTSD.  

The veteran denied experiencing delusions or hallucinations.  
The examiner stated that the veteran's thought processes and 
thought content were normal.  The veteran also appeared 
capable of minimal personal hygiene and other basic 
activities of daily living.  However, he displayed severely 
impaired memory, concentration, judgment and abstract 
thinking.  His impulse control remained impaired, and he 
related continued impairment with routine activities due to 
suicidal and homicidal ideations as well as impaired sleep 
due to recurrent nightmares and intrusive thoughts.  

Based on the mental status examination, the examiner's 
diagnosis was chronic, severe PTSD.  The examiner described 
the veteran's stressors as total social isolation and 
unemployment.  


The examiner provided a GAF score of 50 as showing severe 
social occupational impairment due to PTSD.  The examiner 
explained that this shows that the veteran could not 
establish or maintain effective social and occupational 
relationships or handle stressful circumstances due to his 
service-connected PTSD.  

The VA outpatient treatment records show the veteran has 
received regular ongoing outpatient care for his PTSD 
symptoms.  While they have demonstrated some increase in 
symptoms such as intrusive thoughts about Vietnam, they also 
show he has responded well to medication.  In August 2000 the 
impression was PTSD with moderate depression.  The examiner 
described the veteran's stressors as severe dysfunction in 
occupational and social functioning.  The examiner provided a 
GAF score of 51, which the examiner stated was a decrease in 
the last month.  

The probative medical evidence in this case consistently 
shows that the veteran evidence has occupational and social 
impairment, with deficiencies in most areas, such as work, 
judgment, thinking and mood, due to ongoing suicidal 
ideation; obsessional rituals which interfere with routine 
activities; depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances); and, an 
inability to establish and maintain effective relationships.  
The GAF scores have consistently approximated the 70 percent 
criteria based upon the principal rating elements that are 
reflected in the applicable rating in the GAF scheme.  

However, the evidence also shows that he is able to maintain 
at least a relationship with his significant other and his 
children.  In addition, the medical findings have shown that 
the veteran's symptoms do not include gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; disorientation 
to time or place; memory loss for names of relatives, or his 
own name.

For these reasons, the Board finds that the veteran's PTSD 
has caused occupational and social impairment with 
deficiencies in most areas due to such symptoms, and an 
inability to establish and maintain effective relationships, 
but does not cause total occupational and social impairment, 
due to such symptoms.  The Board finds that the criteria for 
an initial evaluation of 70 percent for PTSD, but no greater, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2001).


Gunshot Wound of the Left Buttock

The Board has restored service connection for residuals of a 
gunshot wound to the left buttock.  The RO had previously 
assigned a noncompensable evaluation in the April 1993 rating 
decision, effective October 13, 1992.  The veteran appealed 
that rating action.  Consequently, this issue also involves 
an appeal as to the initial rating assigned for residuals of 
the gunshot wound to the left buttock.  Fenderson, 12 Vet. 
App. at 126.  In the case at hand, the Board finds that 
staged ratings are not appropriate, as the probative evidence 
demonstrates that an initial rating in excess of 20 percent 
is not warranted.  

The service medical records show the veteran sustained a 
gunshot wound to the left buttock on October 9, 1968.  They 
show that although the wound was debrided there was no 
artery, nerve, or bone involvement.  In fact the remaining 
medical evidence of record demonstrates that the veteran has 
no residual artery, nerve, or bone involvement due to the 
gunshot wound.  

During the VA examination in November 1992 his reflexes, tone 
and sensation were normal.  The remaining lower and upper 
extremities were normal.  X-ray examination of the left hip 
and pelvis showed no bone or joint abnormality and, EMG and 
NCV studies of both lower extremities and related paraspinals 
did not reveal any abnormal findings. During the VA 
examination in May 1997 there were no adhesions, no damage to 
tendons and no damage to bones, joints, or nerves.  

During a complete physical examination in January 1998, there 
were no complaints or residuals associated with the gunshot 
wound to the left buttock.  Finally, during the VA general 
medical examination in September 1999, the examiner concluded 
that the gunshot wound scars were well healed without 
tenderness and there were no other complications or sequelae.  

These medical findings show that separate ratings based on 
artery, nerve, or bone involvement are not warranted in this 
case.  The veteran complained of limitation of motion of the 
left hip during the initial VA compensation examination in 
November 1992.  He stated he could not sit or stand for long 
periods due to left hip pain and stiffness.  Although this 
examiner indicated that the veteran's residuals included left 
hip flexion limited to 45 degrees due to pain and stiffness, 
the remaining evidence shows that any limitation of motion is 
due to nonservice-connected left hip arthritis and not due to 
the muscle injury to the gluteal region.  

In fact, the veteran stated during the VA general medical 
examination in September 1999 that he is mostly sedentary at 
home because of arthritis problems.  Moreover, the March 1999 
SSA decision, which was based on the VA medical records, 
shows the veteran was adjudicated disabled due to PTSD in 
combination with arthritis.  The Board also notes that Muscle 
Group XVII, Diagnostic Code 5317, is responsible for 
extension and abduction of the left hip rather than flexion 
of the left hip.  Consequently, a separate rating based on 
limitation of motion of the left hip, including functional 
loss due to pain or other left lower extremity pathology, is 
not applicable to the present case.  The use of 
manifestations not resulting from the service-connected 
residuals of the gunshot wound in establishing the service-
connected evaluation would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2001).  

The Board finds that a separate rating for the residual scars 
is not warranted.  During the VA examination in November 1992 
the examiner described the residual scars but on objective 
examination they were not painful.  Although the veteran was 
treated for an abscess of the buttock that was ultimately 
diagnosed as a boil and excised in June 1993, this was a boil 
on the right buttock and not the left.  

The medical evidence has consistently shown that the residual 
scars are well healed without repeated ulceration.  During 
the VA examination in May 1997, the veteran did not report 
painful scars, but rather reported that he had a lack of 
sensation and when he scratched the area, it bled.  While the 
examiner stated that the scars could be insensitive and 
pruritic, on physical examination the scars were well healed 
and there was no evidence of pain.  

During the VA general medical examination in September 1999, 
clinical inspection of the gluteal region disclosed a well 
healed two-inch gunshot wound scar on the lateral aspect.  
There was a one-inch exit scar on the medial aspect of the 
left gluteus.  The scars were well healed without tenderness 
and no other complications.  The diagnosis was gunshot wound 
to the left gluteal region with the scars well healed with no 
complications and no sequelae.  The Board finds that this 
evidence supports a finding that a separate compensable 
rating for the residual scars is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  

The evidence shows that the veteran sustained a through and 
through gunshot wound of short track from a single bullet 
without explosive effects of a high velocity missile.  The 
medical evidence shows that the only muscle affected was the 
gluteus maximus of the left buttock.  VA examination in 
November 1992 showed a three inch long gunshot wound with a 
scar one-half inch wide over the left lateral gluteal region.  

The exit wound on the gluteal fold on the left hip below the 
coccyx region measured two inches long, and was situated on 
the left gluteus region.  The physician who performed the VA 
examination in May 1997 noted that the muscle penetrated was 
the gluteus maximus.  The lateral scar in the left mid-
buttock measured 5 centimeters by one centimeter at the 
entrance wound.  The exit wound at the midline of the left 
mid-buttock measured 3 centimeters by six millimeters.  VA 
examination of the gluteal region in September 1999 disclosed 
a well healed two-inch gunshot wound scar on the lateral 
aspect, and a one-inch exit scar on the medial aspect of the 
left gluteus.  

Therefore, the question is the extent of muscle injury to the 
gluteus maximus in Muscle Group XVII.  The regulations in 
effect prior to July 3, 1997 provided that a through-and-
through wound of relatively short track by a single bullet 
were to be considered as of at least moderate degree.  38 
C.F.R. § 4.56(b) (1996).  

The regulations effective July 3, 1997 provide that a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2001).

The service medical records show that the through and through 
gunshot wound to the left buttock required debridement at 
that time and the veteran transferred from that medical 
facility.  The post-service outpatient treatment records 
dated February 1993 show the veteran did complain of at least 
one of the cardinal symptoms of left buttock pain.  He 
complained of pain in the coccyx area especially in cold 
weather and the diagnosis was an old gunshot wound with pain 
at times for which the veteran was provided medication and 
ointment.  The Board notes that the treatment for the abscess 
of the buttock in late 1992 and in June 1993 was diagnosed as 
a boil of the right buttock and not the left.  While this 
appears to warrant a rating for moderate injury to Muscle 
Group XVII, the history, complaints and objective findings 
raise a question as to whether the residual injury to Muscle 
Group XVII is no more than slight.  

For example, during the VA examination in November 1992, 
clinical inspection showed no wasting of the muscles of the 
left gluteal region and the left quadriceps muscles were 
normal.  There were no changes in muscle tone.  The reflexes, 
tone and sensation were normal.  The remaining lower and 
upper extremities were normal.  During the VA examination in 
May 1997 the physician noted that the muscle penetrated was 
the gluteus maximus, but found that there was no tissue loss 
on comparison.  

There were no adhesions and no damage to tendons.  Strength 
was adequate and there was no evidence of pain or muscle 
hernia.  Moreover, the veteran has been examined on numerous 
occasions on an outpatient basis for multiple physical 
complaints from 1992 through 2000.  

He did not consistently complain of cardinal symptoms of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement that was associated with the gunshot 
wound to the left buttock.  During a complete physical 
examination in January 1998, the veteran complained of other 
physical problems, but there were no complaints or findings 
of residuals associated with the gunshot wound to the left 
buttock.  Finally, during the VA general medical examination 
in September 1999, the examiner concluded that the only 
residuals were the well healed scars that were nontender and 
there were no other complications or sequelae.  

The objective examination findings do not show evidence of 
fascial defect, atrophy, or impaired tonus, and no 
significant impairment of function or retained metallic 
fragments, and no more than slight scarring.  This 
constitutes objective findings of a slight disability.  On 
the other hand, the regulations require only that there be 
consistent recorded complaints of one or more of the cardinal 
symptoms such as muscle fatigue or fatigue-pain after 
moderate use for assignment of a rating for moderate injury.  
The veteran did complain of one or more of the cardinal 
symptoms during the initial post-service VA examination in 
November 1992.  He has at least submitted statements in 
support of his claim alleging continued symptoms.  

The Board finds that there is a question as to whether the 
residual injury to Muscle Group XVII should be characterized 
as slight or moderate; therefore, the higher evaluation will 
be assigned because the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  For these reasons, the Board finds that the 
gunshot wound of the left buttock is manifested by a through 
and through gunshot wound to Muscle Group XVII, with no more 
than moderate muscle damage or tender and painful scarring on 
objective demonstration, or evidence that the scars are 
poorly nourished with repeated ulceration.  The Board 
concludes that the criteria for an initial 20 percent 
evaluation for a gunshot wound to the left buttock, but no 
greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.73, 
4.118, Diagnostic Codes 5251, 5252, 5317, 7804 (2001).


TDIU

Service connection is currently in effect for PTSD and 
residuals of the gunshot wound to the left buttock.  The 
veteran is assigned a 70 percent rating for PTSD and a 20 
percent rating for the residuals of the gunshot wound to the 
left buttock.  He has a combined disability rating of 80 
percent.  38 C.F.R. § 4.25 (2001).  He does not meet the 
requirements for a 100 percent schedular rating.  

The veteran has a high school education and two years of 
college; his past work experience includes positions as a 
railroad brakeman and cook.  The VA examiners have opined on 
several occasions that his PTSD alone does preclude him from 
obtaining and maintaining gainful employment.  

Recently, in Bowling v. Principi, 15 Vet. App. 1 (2001) the 
Court addressed the application of § 4.16(b) which is 
controlling here.  The Court observed that eligibility for a 
TDIU under § 4.16(b) is premised on the claimant's being 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

As a result of the VA mental health examination in October 
1998, the physician stated that all of the symptoms had 
affected the veteran's ability to obtain and maintain gainful 
employment.  The physician stated that he was completely 
disabled at that time with the assessment that he was totally 
unable to maintain gainful employment and the expected 
prognosis was that the disability due to PTSD symptoms was 
permanent.  

Likewise, the examiner who performed the VA PTSD examination 
in June 1999 described the stressors as productive of total 
social isolation and unemployment.  The examiner concluded 
that the veteran could not establish or maintain effective 
social and occupational relationships or handle stressful 
circumstances due to his service-connected PTSD.  In fact, as 
late as August 2000, the treating examiner continued the 
assessment that PTSD caused severe occupational dysfunction.  

The remaining evidence of record does not include qualified 
medical opinions showing the veteran is able to secure and 
follow a substantially gainful occupation.  

The veteran apparently receives no income from employment.  
The other relevant criterion of § 4.16(b) is that a TDIU 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The medical opinions conclude that the veteran 
is totally unable to maintain gainful employment on account 
of service-connected PTSD.  The medical examiners in this 
case found the veteran incapable of working with his PTSD 
manifestations.  The Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Thus, the Board does not 
speculate as to his ability work in view of the recent 
medical statements that considered the effects of PTSD on his 
ability to work.  

Thus the Board believes this evidence supports a result that 
was reached in James v. Brown, 7 Vet. App. 495, 497 (1995) 
and Brown (Mitchell) v. Brown, 4 Vet. App. 307, 309 (1993).  
The veteran's previous occupational history and educational 
achievements are noted.  The evaluations specifically 
directed to PTSD effects on employment found gainful work of 
this type would not appear feasible with consideration given 
to limitations on work activity as a result of PTSD.  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's service-connected PTSD does 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment.  The Board concludes that 
the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


ORDER

Severance of service connection for a gunshot wound to the 
left buttock was improper; service connection is restored.  

Entitlement to an initial evaluation of 70 percent for PTSD, 
but not greater, is granted, subject to the regulations 
governing the payment of monetary awards.  

Entitlement to an initial compensable evaluation of 20 
percent for a gunshot wound to the left buttock is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



